DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment file 04/06/2021 has been entered. Claims 32, 46, and 50 have been amended. Claim 58 has been cancelled. Claims 1-15, 40 and 59-117 were previously cancelled. Claims 16-39 and 41-57 remain pending in this application. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 20-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman et al. (Pub. No.: US 2013/0165821 A1), hereinafter Freedman.
Regarding claim 16, Freedman discloses (figs. 1A-1C) a dressing for treating a tissue site (¶ 0055), comprising:
A dressing member comprising a first protective layer (layer 113) and a second protective layer (ventral layer 117), wherein at least a portion of each of the first protective layer and the second protective layer are joined to provide a chamber encapsulated between the first protective layer and the second protective layer (layers of the dressing assembly are affixed together, ¶ 0075 and would thus provide a 
An instillation matrix (irrigation tubing layer 115) encapsulated in the chamber (¶ 0076, see fig. 1C). 
 Freedman discloses (figs. 1M-1O, 13A) an additional embodiment wherein the dressing comprises a plurality of fluid removal pathways (¶ 0099). Modifying the first embodiment of Freedman such that it comprises a plurality of fluid removal pathways would provide a plurality of fluid removal pathways formed within the camber encapsulated by the first protective later and the second protective layer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Freedman such that it comprises a plurality of fluid removal pathways. Doing so would provide separate pathways dedicated to vacuum and irrigant (¶ 0099) and the fluid is required to travel over the wound, aiding in irrigation and cleansing of the wound (¶ 0154). 
Regarding claim 20, Freedman further discloses (fig. 1C, 1E) a hub (tubing connection point 139) positioned in a central area of the dressing member (see fig. 1C) and in fluid communication with the instillation matrix (¶ 0080, see fig. 1E). 
Regarding claim 21¸ Freedman further discloses (figs. 1C, 2A) that the instillation matrix comprises a plurality of fluid delivery tubes (¶ 0076, ¶ 0109, see figs. 1C, 2A). 
Regarding claim 22, Freedman further discloses (figs. 1C, 1E, 2A) that the instillation matrix comprises a plurality of fluid delivery tubes (¶ 0076, ¶ 0109, see figs. 1C, 2A); and 

Regarding claim 23, Freedman further discloses that the size of the dressing may be reduced by removing a portion of an outer perimeter of the dressing (¶ 0017). 
Regarding claim 26, Freedman further discloses that the instillation matrix comprises tubing having an interior diameter of about 1 mm to 2 mm (¶ 0113).  

Claims 17-19 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman, as applied to claim 16 above, in view of Simmons et al. (Pub. No.: US 2011/0224630 A1), hereinafter Simmons.
Regarding claims 17-18, Freedman fails to disclose that each of the plurality of fluid removal pathways comprises a manifold member, wherein the manifold members comprise an open-cell reticulated polyurethane foam. 
Simmons teaches (fig. 7) a dressing (104) in the same field of endeavor comprising a plurality of fluid removal pathways (characterized by spaced leg members 178) that comprises a manifold member (see fig. 7), wherein the manifold members comprise an open-cell reticulated polyurethane foam (¶ 0027). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of fluid removal pathways of Freedman such that they comprise a manifold member, wherein the manifold members 
Regarding claim 19, Freedman further discloses that the plurality of fluid removal pathways has a thickness of 3-5 mm (¶ 0065). 
	Regarding claim 31, Freedman fails to disclose that the first protective layer and the second protective layer are ultrasonically welded together. 
	Simmons teaches (fig. 8) a dressing (104) in the same field of endeavor wherein the first protective layer and the second protective layer (layers 117) are ultrasonically welded together (¶ 0037).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first protective layer and the second protective layer of Freedman such that they are ultrasonically welded together as taught by Simmons. Ultrasonic welding is known in the art as a suitable bonding technique. 

Claims 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman, as applied to claim 16 above, in view of Shuler et al. (Pub. No.: US 2017/0028113 A1), hereinafter Shuler.
	Regarding claim 24, Freedman further discloses (figs. 1C, 2A) that the instillation matrix includes a plurality of fluid delivery tubes (¶ 0076, ¶ 0109, see figs. 1C, 2A). Freedman fails to disclose that the fluid delivery tubes comprise silicone. 
	Shuler teaches (fig. 2) a dressing (100) in the same field of endeavor wherein the instillation matrix (irrigation network 130) includes a plurality of fluid delivery tubes (134) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of fluid delivery tubes of Freedman such that they comprise silicone, as taught by Shuler. Doing so would predictably provide the benefit of providing a flexible irrigation structure that can conform to unique wound sizes as well as reduce the likelihood or prevent tissue irritation of the wound (Shuler ¶ 0052). 
	Regarding claim 25, Freedman fails to disclose that the instillation matrix comprises PVC tubing. 
	Shuler teaches (fig. 2) a dressing (100) in the same field of endeavor wherein the instillation matrix (irrigation network 130) comprises PVC tubing (i.e., suitable materials include, but are not limited to, elastomeric polymers ¶ 0052).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instillation matrix of Freedman such that it comprises of PVC tubing. Doing so would predictably provide the benefit of providing a flexible irrigation structure that can conform to unique wound sizes as well as reduce the likelihood or prevent tissue irritation of the wound (Shuler ¶ 0052).
	Regarding claim 27, Freedman fails to disclose that the hub comprises silicone. 
	Shuler teaches (fig. 2) an analogous dressing (100) comprising a hub (body portion 132) that comprises silicone (¶ 0052). 
While Shuler does not specify that the hub is comprised of medical grade silicone, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use medical grade silicone as the dressing is used .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Freedman as applied to claim 20 above, in view of Mumby et al. (Pub. No.: US 2014/0249495 A1), hereinafter Mumby.
Regarding claim 28, Freedman fails to disclose that the hub comprises a medical grade PVC. 
	Mumby teaches (fig. 15B) a wound dressing (2100) in the same field of endeavor comprising a hub (suction port 2150) comprised of PVC (¶ 0392). 
While Mumby does not specify that the hub is comprised of medical grade PVC, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use medical grade PVC as the dressing is used for wound treatment. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hub of Freedman such that it comprises PVC as taught by Mumby. Doing so provides a flexible hub that can contour to the body of the user. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Freedman, as applied to claim 22 above, in view of Shuler (Pub. No.: US 2011/0054283 A1), hereinafter Shuler ‘283.
Regarding claim 29, Freedman fails to disclose that the plurality of fluid delivery tubes are connected to the plurality of openings of the hub with a medical grade adhesive. 
Shuler ‘283 teaches (fig. 24A) a system (tubing system 2400) in the same field of endeavor in which the plurality of tubes (325) are connected to the openings of the hub (central disc 2405) with an adhesive (¶ 0303). 
While Shuler ‘283 does not specify that the adhesive is a medical grade adhesive, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use medical grade adhesive as the dressing is used for wound treatment. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Freedman and connect the plurality of fluid delivery tubes to the openings of the hub with a medical grade adhesive as taught by Shuler ‘283. Doing so provides a secure connection between the hub and the fluid delivery tubes so that fluid does not leak at the connection point. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Freedman as applied to claim 22 above, in view of Heaton (Pub. No.: US 2009/0312727 A1).
Regarding claim 30, Freedman fails to disclose that the plurality of fluid delivery tubes are connected to the plurality of openings of the hub with cyclohexanol. 
Heaton teaches (fig. 1) a dressing in the same field of endeavor that uses 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Freedman and incorporate cyclohexanol as taught by Heaton to connect the plurality of delivery tubes with the plurality of openings of the hub. Doing so provides a secure connection between the hub and the fluid delivery tubes so that fluid does not leak at the connection point.

Claims 32-39 and 41-52 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman, in view of Simmons et al. (Pub. No.: US 2011/0224631 A1), hereinafter Simmons ‘631.
Regarding claim 32, Freedman discloses (figs. 1C, 1E) a dressing for treating a tissue site (¶ 0055), comprising:
A first impermeable layer (layer 113, plastic or synthetic polymer can be used, ¶ 0073); 
A second impermeable layer (ventral layer 117 can be same material as layer 113, ¶ 0073) positioned against and substantially coextensive with the first impermeable layer (see fig. 1C);
A plurality of fluid delivery tubes (irrigation tubing layer 115), wherein each of the plurality of fluid delivery tubes comprises at least one perforation for delivering a fluid (¶ 0076, see perforations in fig 1E).
Freedman discloses (figs. 1M-1O, 13A) an additional embodiment wherein the dressing comprises a plurality of fluid removal pathways (¶ 0099). 
It would have been obvious to one of ordinary skill in the art before the effective 
Freedman fails to disclose that the plurality of fluid removal pathways are formed by the first impermeable layer and the second impermeable layer, a plurality of fluid delivery channels formed by the first impermeable layer and the second impermeable layer; wherein each of the plurality of fluid delivery tubes is positioned within one of the plurality of fluid delivery channels, and wherein the at least one perforation is in direct fluid communication with one of the plurality of fluid delivery channels.  
	Simmons ‘631 teaches (fig. 16) a dressing (700) in the same field of endeavor for treating a tissue site comprising a plurality of fluid removal pathways (flow channels 708) formed by a first impermeable layer and a second impermeable layer (702) (¶ 0060). Simmons ‘631 further teaches (fig. 17) a fluid delivery channel (806) formed by the first impermeable layer and the second impermeable layer (layers 802) (¶ 0061, see fig. 17). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of fluid removal pathways of Freedman such that they are formed by the first impermeable layer and the second impermeable layer, as taught by Simmons ‘631. Bonds formed on the first and second impermeable layer are suitable for forming flow channels (¶ 0060). 
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freedman in view of Simmons 
	Further modifying Freedman with the fluid delivery channel of Simmons ‘631 would provide a plurality of fluid delivery tubes positioned within one of the plurality of fluid delivery channels, wherein the at least one perforation is in direct communication with one of the plurality of fluid delivery channels. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Freedman such that it comprises the plurality of fluid delivery channels as taught by Simmons ‘631. Doing so would allow fluid to be directed in the desired direction (Simmons ‘631, ¶ 0060). 
	Regarding claim 33, Freedman further discloses (fig. 1O) that the plurality of fluid removal pathways are oriented to extend radially outward from a center position between the first impermeable layer and the second impermeable layer (¶ 0110, see fig. 1O).  
	Regarding claim 34, Freedman further discloses (figs. 1M-1O) that each of the plurality of fluid delivery tubes is positioned alongside one of the plurality of fluid removal pathways and extends substantially parallel with the one of the plurality of fluid removal pathways (see fig. 1M-1O, ¶ 0099). Thus, Freedman in view of Simmons ‘631 would provide the plurality of fluid delivery channels alongside one of the plurality of fluid removal pathways and extends substantially parallel with one of the plurality of fluid removal pathways. 
claim 35, Freedman in view of Simmons ‘631 fail to teach the first impermeable layer is welded to the second impermeable layer. 
	Simmons ‘631 further teaches that the first impermeable layer is welded to the second impermeable layer (first impermeable layer is bonded to second impermeable layer, ¶ 0060, welding is a suitable technique, ¶ 0044). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the dressing of Freedman and Simmons ‘631 such that the first impermeable layer is welded to the second impermeable layer as taught by Simmons. Doing so would provide the dressing with the plurality of fluid delivery channels. 
	Regarding claim 36, Freedman in view of Simmons ‘631 fail to teach the first layer and the second layer are attached by way of ultrasonic welds.
	Simmons ‘631 further teaches the first impermeable layer and the second impermeable layer are attached by way of ultrasonic welds (first impermeable layer is bonded to second impermeable layer, ¶ 0060, ultrasonic welding is a suitable technique, ¶ 0044). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the dressing of Freedman and Simmons ‘631 such that the first impermeable layer and the second impermeable layer are attached by ways of ultrasonic welds as taught by Simmons. Doing so would provide the dressing with the plurality of fluid delivery channels. 
	Regarding claim 38, Freedman further discloses that the first impermeable layer further comprises perforations along the plurality of fluid removal pathways (first 
	Regarding claim 39, Freedman in view of Simmons ‘631 fail to teach the first impermeable layer further comprises perforations along the plurality of fluid delivery channels.
	Simmons ‘631 further teaches (fig. 16) that the fluid impermeable layer further comprises perforations (fenestrations 704) along the plurality of fluid delivery channels (¶ 0060, see fig. 16). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid impermeable layer of Freedman such that it comprises perforations along the plurality of fluid delivery channels as taught by Simmons ‘631. Doing so would allow the egress of instillation fluid. 
	Regarding claim 41, Freedman further discloses that the first impermeable layer and the second impermeable layer comprise perforations (first impermeable layer and second impermeable layer comprise mesh, ¶ 0073, ¶ 0077, and would thus have perforations along the plurality of fluid removal pathways). 
	Regarding claim 42, Freedman in view of Simmons ‘631 fail to teach the first impermeable layer and the second impermeable layer each comprises a polyurethane film.
	Simmons ‘631 further teaches (fig. 17) the liquid impermeable layers can be made of materials including materials used for the sealing member (128) (¶ 0041) and the sealing can be a polyurethane film (¶ 0035), therefore, the first impermeable layer and the second impermeable each comprises a polyurethane film. 

	Regarding claim 43, Freedman further discloses that the first impermeable layer and the second impermeable layer each has a thickness of between 25 micrometers and 500 micrometers (¶ 0073). 
	Regarding claim 44, Freedman further discloses (fig. 1C, 1E) a fluid hub (central connection point 139) that is configured to control distribution of fluid (¶ 0076). Thus, Freedman modified with Simmons ‘631 would provide a fluid hub fluidly connected to the fluid delivery channels and configured to control distribution of fluid to each of the plurality of fluid delivery channels as the fluid delivery tubes are in fluid communication with the fluid delivery channels.
	Regarding claim 45, Freedman further discloses (fig. 1E) each of the plurality of fluid delivery tubes comprises perforations along its length (¶ 0076, ¶ 0109). 
	Regarding claim 46. Freedman further discloses (figs. 2A-C) that each of the plurality of fluid delivery tubes comprises an opening (perforation) at an end furthest from the center of the first impermeable layer and the second impermeable layer (¶ 0109). 
	Regarding claim 47, Freedman further discloses (fig. 1O, 2B) that the plurality of fluid removal pathways extend radially outward from a center of the dressing (see figs. 1O, 2B, ¶ 0109). Further, Freedman discloses (fig. 1M-1O) that the plurality of fluid 
	Simmons ‘631 teaches (fig. 17) that the fluid delivery channel extends radially outward from the center of the dressing (see fig. 17). Further, Freedman in view of Simmons ‘631 discussed above would provide a plurality of fluid delivery channels extending radially outward from the center of the dressing.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of fluid delivery channels of Freedman in view of Simmons ‘631 such that they extend radially outward form the center of the dressing, as taught by Simmons ‘631. Doing so would allow fluid to be delivered about the entire periphery of the dressing. 
	Regarding claim 48, Freedman discloses (fig. 1O) further discloses that the fluid removal pathways are spaced by an approximately equal angle of separation (see fig. 1O). Freedman in view of Simmons ‘631 fail to teach that the plurality of fluid delivery channels are spaced by an approximately equal angle of separation. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid delivery channels of Freedman in view of Simmons ‘631 such that they are spaced by an approximately equal angle of separation as the plurality of fluid delivery tubes are spaced by an approximately equal angle of separation (see fig. 2E), and as discussed above, the plurality of fluid delivery tubes are positioned within one of the plurality of fluid delivery channels. 

	Regarding claim 49, Freedman further discloses (fig. 1C) that the plurality of fluid delivery tubes comprise lower profile tubes (¶ 0065). 
	Regarding claim 50, Freedman further discloses (figs. 2A-2C) that each of the plurality of fluid delivery tubes comprises perforations along its length and has a closed end that is furthest from the center of the first impermeable layer and the second impermeable layer (perforations can be located along the length OR at the terminal ends, suggesting that if perforations are along the length, the delivery tube would have a closed end, ¶ 0109). 
	Regarding claim 51, Freedman further discloses (fig. 1C, 1E) a fluid hub (vacuum interface chamber 121) fluidly connected to teach of the plurality of fluid removal pathways (¶ 0071). Freedman in view of Simmons ‘631 would provide a hub fluidly connected to the plurality of fluid delivery channels as a hub is connected to the plurality of fluid delivery tubes (¶ 0080). 
	Regarding claim 52, Freedman further discloses (fig. 1C) that the fluid hub further comprises one-way valves positioned at a first end of the plurality of fluid removal pathways (¶ 0072). 
	While Freedman in view of Simmons ‘631 fail to teach a second group of one-way valves positioned at a first end of the plurality of fluid delivery channels, this modification would have been obvious as a mere duplication of parts has no patentable .

Claims 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman in view of Simmons ‘631, as applied to claim 52 above, and further in view of Hu et al. (Pub. No.: US 2009/0259203 A1), hereinafter Hu.
Regarding claim 53, Freedman and Simmons ‘631 fail to teach that the first and second groups of one-way valves comprise duckbill valves.  
Hu teaches (fig. 2) a dressing (negative pressure therapy device 200) in the same field of endeavor that comprises duckbill valves (¶ 0044). 
The substitution of the valves of Freedman and Simmons ‘631 for the duckbill valve taught by Hu would have been obvious since the substitution of the valve for a duckbill valve would have yielded predictable results, namely a prevention of backflow of the wound effluent and irrigant. 
Regarding claim 54, Freedman and Simmons ‘631 fail to teach that at least one group of the first group of one-way vales and the second group of one-way valves comprises flap valves. 
Hu teaches (fig. 2) a dressing (negative pressure therapy device 200) in the same field of endeavor that comprises flap valves (¶ 0044). 
The substitution of the valve of Freedman and Simmons ‘631 for the flap valve taught by Hu would have been obvious to since the substitution of the valve for a flap valve would have yielded predictable results, namely a prevention of backflow of the wound effluent and irrigant. 
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Freedman in view of Simmons ‘631, as applied to claims 44 above, and further in view of Blott et al. (Pub. No.: US 2009/0254054 A1), hereinafter Blott.
Regarding claim 55, Freedman and Simmons ‘631 fail to teach that the fluid hub comprises two sheets of polyurethane film that are welded together. 
Blott teaches (figs. 7A and 7B) an analogous dressing wherein the fluid hub (pouch 95) that comprises two sheets (membrane 93 and layer 42) that are welded together (¶ 0553). Blott further teaches that layer 42 can comprise polyurethane film (¶ 0091). While Blott does not teach that the membrane 93 is a polyurethane film, one of ordinary skill in the art could reasonably substitute the membrane 93 for a polyurethane film as this is a material that is resiliently deformable and therefore results in increased patient comfort and lessens the risk of inflammation (¶ 0090 - ¶ 0091). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hug of Freedman and Simmons ‘631such that it is comprised of two sheets of polyurethane film that are welded together. Doing so provides a hub that is well sealed and comfortable (Blott ¶ 0090). 

Claims 37, 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman in view of Simmons ‘631, as applied to claims 32 and 36 above, and further in view of Hutchinson et al. (Pub. No.: US 2010/006829 A1), hereinafter Hutchinson.
Regarding claim 37, Freedman in view of Simmons ‘631 fail to teach the ultrasonic welds are arranged so as to substantially define the plurality of fluid removal 
Simmons ‘631 further teaches (fig. 16, 17) bonds that are arranged so as to substantially define the plurality of fluid removal pathways and fluid delivery channel in a space between the first impermeable layer and the second impermeable layer (¶ 0060, see fig. 16). 
Hutchinson teaches (fig. 2A-2C) a dressing in the same field of endeavor wherein ultrasonic welds (282) are arranged so as to define the plurality of fluid removal pathways (characterized by encapsulated leg member 206, ¶ 0059). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of fluid removal pathways of Freedman and Simmons ‘631 such that they are defined by ultrasonic welds, as taught by Hutchinson. Doing so would be a suitable way of forming a fluid removal pathway. 
Regarding claim 56, Freedman and Simmons ‘631 fail to teach that the plurality of fluid removal pathways are formed from folds in at least one of the first impermeable layer and the second impermeable layer.  
	Hutchinson teaches (fig. 2A-2C) a dressing in the same field of endeavor wherein the plurality of fluid removal pathways (characterized by encapsulated leg member 206) are formed form folds in at least one of the first layer and the second layer (¶ 0059, see fig. 2C). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid removal pathways of Freedman and Simmons ‘631 such that they are formed from folds in at least one of the first 
	Regarding claim 57, Freedman and Simmons ‘631 fail to teach that the plurality of fluid removal pathways comprise embossed channels.  
	Hutchinson further teaches (fig. 2A-2C) a dressing in the same field of endeavor wherein the plurality fluid removal pathways (characterized by encapsulated leg member 206) comprise embossed channels (see fig. 2C, fluid removal pathways are raised channels). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid removal pathways of Freedman and Simmons ‘631 such that they comprise embossed channels as taught by Hutchinson. Doing so would be a suitable way of forming a fluid removal pathway.

Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive. 
Applicant argues that there is no relevant evidence to allow a reasonable mind to accept as adequate to support the conclusion that Freedman describes “at least a portion of each the first protective layer and the second protective layer are joined to provide a chamber encapsulated between the first protective layer and the second protective layer” as recited by claim 16. However, as discussed in the rejection above, Freedman discloses that layers of the dressing assembly are affixed together (¶ 0075). As seen in fig. 1C, the irrigation tubing layer 115 is sandwiched between the first and 
Applicant further argues that Freedman fails to disclose “a plurality of fluid removal pathways formed within the chamber encapsulated by the first protective layer and the second protective layer” because Freedman does not teach a “chamber encapsulated by the first protective layer and the second protective layer”. However, as discussed above, Freedman discloses a chamber encapsulated by the first protective layer and the second protective layer. Further, applicant argues that Fig. 1M of Freedman shows “that the tubes are positioned singly through the layer.” However, the proposed modification was to modify the first embodiment of Freedman comprising the first and second protective layer forming a chamber with the embodiment comprising a plurality of fluid removal pathways which would provide a plurality of fluid removal pathways formed within the camber encapsulated by the first protective later and the second protective layer. 
Therefore, claim 16 is obvious over Freedman. 
Regarding claim 32, applicant’s arguments have been fully considered and are persuasive in view of the amendments to the claims. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of a different interpretation of Freedman in view of Simmons ‘631. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        





/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781